Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Advisory Action
The After Final amendment of November 8, 2021 was filed with a request for consideration under AFCP 2.0.  However, the amendment makes significant changes to the claims that would require further review and/or search by the Examiner that would require more time that that given by the guidelines for AFCP 2.0, noting for example, the proposed amendment to claim 1 as to making step d) no longer optional and requiring the method to be performed at room temperature and therefore, the amendment has been treated under pre-pilot procedure.

Continuation of BOX 3 of PTOL-303: the proposed amendments would raise new issues that would require further consideration and/or search by the Examiner, noting the proposed amendment to claim 1 to make step d) no longer optional, and also to require the method to be performed at room temperature, which would apparently refer to all of steps a)-d).  It was not previously required that the process itself be at “room temperature”, where (1) applicant has not defined room temperature, merely noting in the specification that this is “preferably” 15-25 degrees C, raising a question as to the scope of the claims, and (2) furthermore claim 12 requires the polymerization step (step c)) to be at a temperature of at least 30 degrees C, which appears to contradict the room temperature requirement.  Therefore, various 35 USC 112 issues would be raised by the amendment, for example.

Continuation of BOXES 9 and 12 of PTOL-303: (1) as to BOX 9, the declaration filed November 8, 2021 with the proposed amendment has not been entered as there is no showing of good and sufficient reasons why this was not earlier presented, where the claim language as to the thixotropic range was provided in the previous amendment of April 23, 2021, and the declaration as to this range could have been provided at that point.
(2) as to BOX 12, the request for reconsideration has been considered but does NOT place the application in condition for allowance because: 
(a) Note that the proposed amendment has not been entered as discussed for BOX 3 above, so the arguments have been considered in regard to the currently pending claims of April 23, 2021.  Secondly, as noted for BOX 9 above, the declaration of November 8, 2021 has not been entered, and therefore is not considered as present with regard to the arguments. 
(b) Note that the objections to the specification and 35 USC 112 rejections remain as outstanding in the July 6, 2021 Office Action as the proposed amendment of November 8, 2021 has not been entered.
(c) As to the 35 USC 103 rejections of the claims, applicant’s attorney argues that the 0.1-0.5 w/w use of thixotropic additive is critical and this allows a thickness of at most 1 mm for a coating and penetration into pores, and the attached Declaration shows the benefits of the claimed range, and that the other references including Bouvy do not show that the claimed range would be critical/have unexpected results.  However, as the Declaration has not been entered, the arguments by the attorney as to the criticality of the thixotropic additive range are merely attorney arguments and do not make a showing of such criticality.  Note MPEP 716.01(c)—“ The arguments of counsel cannot In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor.” (emphasis added).  Furthermore, the Examiner notes that if the Declaration was entered, such as by filing an RCE, the Examiner would have to review the declaration under the considerations noted for MPEP 716.02 as to whether a sufficient showing was made.  Therefore, since no showing has been made by applicant’s attorney, the outstanding rejections are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/             Primary Examiner, Art Unit 1718